IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0697
                            Filed February 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA JOHN SUSIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Lucy J. Gamon,

Judge.



      Defendant challenges his convictions and sentences for criminal mischief

and criminal trespass. AFFIRMED.



      R.E. Breckenridge of Breckenridge Law P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                          2


MCDONALD, Judge.

         Joshua Susin pursues this appeal following his convictions for criminal

mischief in the second degree and criminal trespass. On appeal, he contends his

plea counsel was ineffective in failing to seek habeas corpus relief, in not resisting

the State’s notice of seeking a habitual offender enhancement, and in failing to

investigate the case. He contends these purported failings constitute structural

error.

         Susin’s claims are not persuasive. To prevail, Susin has the burden of

establishing his counsel breached an essential duty and constitutional prejudice

resulted. See State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). In the context of

a plea proceeding, to establish constitutional prejudice, “the defendant must show

that there is a reasonable probability that, but for counsel’s errors, he or she would

not have pleaded guilty and would have insisted on going to trial.” Id. at 138. Susin

does not allege he would have insisted on going to trial but for counsel’s alleged

errors, and we conclude the alleged errors do not constitute structural error. See

Weaver v. Massachusetts, 137 S. Ct. 1899, 1907–08 (2017) (defining structural

error); id. at 1913 (holding the defendant must establish constitutional prejudice

where a claim of “structural error is raised in the context of an ineffective-

assistance claim”); Lado v. State, 804 N.W.2d 248, 252 (Iowa 2011) (defining

structural error). Susin failed to establish constitutional prejudice.

         We affirm the defendant’s convictions and sentences.

         AFFIRMED.